Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is responsive to application filed on 11/6/2020. Claims 1-8 are pending examination.

Drawings
	The drawing is deficient. The figures should reflect the currently claimed method for instance, a flow chart showing all the required steps in the claim.

Claim Objections
Claims 1-8 are objected to because of the following informalities: parenthesis should be removed for clarity purposes and avoid over narrowing of the claims.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim is unclear since it contains a negative limitation. The claim does not specify how the function is carried out. Is it carried out by voice, motion or other methods? The meets and bounds of the claim cannot be determined. Clarification is required.

Claims 2-7 recite the limitation " The Procedure".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim recites a “device”. However, it appears the device as currently claimed would be reasonably interpreted as a software, per se, failing to tangibly or include recited hardware as part of the device. Applicant is advised to amend the claim to include hardware elements such as memory and a hardware processor.


	As to claim 1, Othmer teaches  method for sending electronic messages comprising the steps of - Commissioning of a recording system (1) for recording a voice message (2) (see at least fig.3 and paragraph 0017), recording and sending a voice message),
	 - Recording the voice message (2) using the recording system (1) (see at least fig.3 and paragraph 0017, recording a voice message),
	 - Sending the voice message (2) by means of at least one means of remote communication,(see at least fig.3, and paragraph 0017, sending a voice message) - characterized by 
	- a recording of the voice message (2) is recorded by means of at least one recording button (110) which can be controlled in an control surface (11) of the recording system (1), wherein the recording system (1) is different from an instant messenger system (see at least paragraphs 0034 and 0037, a device begins recording audio recording using unified messaging interface and sending voicemail message or to a recipient).
	As to claim 2, the procedure according to claim 1, characterized by the recording system (1) is part of an e-mail sending program or forms an e-mail sending program itself (see at least paragraphs 0034 and 0037, voicemail with email audio file attached is sent as email to a recipient).


	As to claim 4, Othmer teaches the procedure according to claim 1, characterized by the voice message92) is sent together with a text message (3), preferably by pressing a send button (see at least paragraphs 0035 and 0037 &fig. 4, sending messages using button or soft key).
	As to claim 5, Othmer teaches the procedure according to claim1, characterized by after termination of the recording of the voice message (2) recognized by the recording system (1), the voice message (2) is sent to the recording system (1) (see at least abstract and paragraph 0011, automatically creating a type of a message).
	As to claim 6, Othmer teaches the procedure according to claim 1 - characterized by - after a termination of the recording of the voice message (2) recognized by the recording system (1), the voice message (2) is sent by the recording system (1) (see at least paragraph 0037, a voice message is sent to an address).
As to claim 7, Othmer teaches the procedure - characterized by - the voice message (2) is created as an e-mail attachment by the recording system (1) (see at least paragraph 0037, attaching an audio file to email).
Claim 8 does not teach anything above and beyond the limitations of claims 1-7 and therefore rejected for similar reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

- Pirzada et al. U.S. Patent Pub. No. 2008/0123823, discloses a method and system for detecting a voice mail and messages may be sent as wave file attachment to email messages a unified communication system.
- Howell et al. U.S. Patent Pub. No. 20070153989, discloses system and a method for transcribing audio files of voice mails send over unified messaging system.
- McZeal, Jr, U.S. Patent No. 6,763,226 discloses sending voice mail function activated when send voice mail button is depressed on the unit is capable of transmitting a pre-recorded digital message or email attachment message across the internet or other private network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARGON N NANO whose telephone number is (571)272-4007.  The examiner can normally be reached on 7:30 AM-3:30 PM. M.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARGON N NANO/           Primary Examiner, Art Unit 2457